DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, please replace “by” with “comprising”.  

Claim 1 is objected to because of the following informalities:  In line 5, please replace “using” with “in the presence of”.  

Claim 1 is objected to because of the following informalities:  On page 63, line 16, please replace “are able to be connected” with “may be connected”.  

Claim 1 is objected to because of the following informalities:  On page 64, line 9 please replace “are able to” with “may”.  

Claim 2 is objected to because of the following informalities:  In line 2, delete “above”.

Claim 2 is objected to because of the following informalities:  In line 6, delete “above”.

Claim 2 is objected to because of the following informalities:  In line 7, please replace “are able to” with “may”.  

Claim 3 is objected to because of the following informalities:  In line 2, delete “above”.

Claim 4 is objected to because of the following informalities:  In line 2, delete “above”.

Claim 5 is objected to because of the following informalities:  In line 3, delete “above”.

Claim 5 is objected to because of the following informalities:  On page 65, line 2, please insert “are” prior to “each independently”.

Claim 5 is objected to because of the following informalities:  On page 65, line 6, please insert “are” prior to “each independently”.

Claim 5 is objected to because of the following informalities:  On page 65, line 9, definition of L is incorrect.  In the formula [L-H]+[Z(B)4]-, L is a neutral Lewis base and [L-H]+ is a conjugate acid cation of the Lewis base.  In the formula [L]+[Z(B)4]-, the entire cation [L-H]+ is the Lewis acid.     

Claim 6 is objected to because of the following informalities:  In line 3, delete “among” and please replace “and aromatic” with “or an aromatic”.  

Claim 8 is objected to because of the following informalities:  In line 2, please replace “the polymerization” with “a polymerization”.  

Claim 9 is objected to because of the following informalities:  In line 2, please insert “diene-modified” prior to “polypropylene”.   

Claim 9 is objected to because of the following informalities:  In line 3, please insert “diene-modified” prior to “polypropylene”.   

Claim 10 is objected to because of the following informalities:  In line 2, please insert “diene-modified” prior to “polypropylene”.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chae et al. (US 10,875,951).
Example 1 of Chae et al. teaches a process for preparing a copolymer of propylene and 1,5-hexadiene in the presence of a catalyst comprising tetramethylcyclopentadienyl dimethylsilyl 2-methyl-4-(4-tert-butylphenyl)indenyl zirconium dichloride and aluminoxane.  According to Table 1, the monomer mixture contains 1 mL of 1,5-hexadiene (d = 0.692 gmL, FW = 82.14), corresponding to 0.008 mole of 1,5-hexadiene, per 500 g of propylene.  The resulting polymer exhibits a gel content of 2.3 wt %, an advanced rheometric expansion system (ARES) melt strength of 22 g, a molecular weight distribution of 4.03, and a melting peak at 149 ºC and 135 ºC.  Reference is silent with regard to branching index of the polymer, however, in view of the fact that the polymer is prepared by substantially the same catalyst system, and in light of the fact that it exhibits all other claimed properties, reasonable basis exists to believe that the polymer exhibits claimed branching index property.  One of ordinary skill in the art would have found it obvious from the presence of two melting peak temperatures that the polymer is non-unimodal.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
 
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Woo et al. (KR 10-2017-0114063).
Example 1 of Woo et al. teaches a process for preparing a copolymer of propylene and 1,5-hexadiene in the presence of a supported catalyst comprising tetramethylcyclopentadienyl dimethylsilyl 2-methyl-4-(4-tert-butylphenyl)indenyl zirconium dichloride and aluminoxane.  According to Table 1, the monomer mixture contains 1 mL of 1,5-hexadiene (d = 0.692 gmL, FW = 82.14), corresponding to 0.008 mole of 1,5-hexadiene, per 500 g of propylene.  The resulting polymer exhibits a gel content of 3.0 wt %, a molecular weight distribution of 5.39, a melting peak at 151.1 ºC, and a branching index of 0.88.  Reference is silent with regard to an advanced rheometric expansion system (ARES) melt strength of the polymer, however, in view of the fact that the polymer is prepared by substantially the same catalyst system, and in light of the fact that it exhibits all other claimed properties, reasonable basis exists to believe that the polymer exhibits claimed branching index property.  One of ordinary skill in the art also would have found it obvious that the polymer of the prior art is non-unimodal.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reference does not teach claimed process wherein the transition metal compound represented by Formula 1 has a cyclopentadienyl ring in which at least one of R1, R2, R3, and R4 is hydrogen.  

 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 28, 2022